                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 DAWN ADAMS WHEELAHAN                                                CIVIL ACTION


 VERSUS                                                              CASE NO. 19-11720


 THE CITY OF NEW ORLEANS                                             SECTION: “G”(2)

                                   ORDER AND REASONS

       In this litigation, Plaintiff Dawn Adams Wheelahan (“Plaintiff”) brings claims under 42

U.S.C. § 1983 and seeks declaratory and injunctive relief against Defendant the City of New

Orleans (the “City”) for alleged violations of the First, Fourth, Fifth, and Fourteenth Amendments

to the United States Constitution.1 Before the Court is the City’s “Motion to Dismiss for Lack of

Subject Matter Jurisdiction under Fed. R. Civ. P. 12(b)(1) and for Failure to State a Claim upon

which Relief can be Granted under Fed. R. Civ. P. 12(b)(6).”2 Having considered the motion, the

memoranda in support and in opposition, the record, and the applicable law, the Court grants the

motion in part, denies the motion in part, and grants Plaintiff leave to amend the Complaint to

address the deficiencies noted herein.

                                         I. Background

       On July 17, 2019, Plaintiff filed a Complaint in this Court against the City of New Orleans

(the “City”).3 Also on July 17, 2019, Plaintiff filed an Amended Complaint.4 In the Amended



       1
           Rec. Doc. 3.

       2
           Rec. Doc. 13.

       3
           Rec. Doc. 1.

       4
           Rec. Doc. 3.
Complaint, Plaintiff alleges that she owns a large double house in the Uptown neighborhood of

New Orleans, Louisiana.5 Plaintiff alleges that she lives in one half of the house, and uses the other

half to host family members, friends, or renters.6

       Plaintiff states that in December 2016, the City Council adopted a series of ordinances

amending the City’s Comprehensive Zoning Ordinances and the City Code to authorize, define,

and regulate various categories of “short term rentals,” which went into effect on April 1, 2017.7

Plaintiff alleges that the Comprehensive Zoning Ordinances establish sub-categories of short term

rentals including “Accessory Short Term Rentals” and “Temporary Short Term Rentals.”8 Plaintiff

further alleges that on May 24, 2018, the City Council enacted another amendment to the

Comprehensive Zoning Ordinances establishing an Interim Zoning District, prohibiting

“Temporary Short Term Rentals” within the Interim Zoning District, and allowing “Accessory

Short Term Rental” licenses only for primary residences whose residents have a homestead

exemption.9

       According to the Amended Complaint, in February 2018, Plaintiff obtained a license from

the City, which authorized short term rentals for half of her home under the category of

“Temporary Short Term Rental.”10 Plaintiff alleges that in August 2018 the City’s Department of

Safety and Permits (the “Department”) inspected Plaintiff’s rental home.11 Plaintiff further alleges


       5
           Id. at 4.

       6
           Id. at 5.

       7
           Id. at 6.

       8
           Id.

       9
           Id. at 12.

       10
            Id. at 8.

       11
            Id. at 9.


                                                  2
that following the inspection she was notified by the Department that it had issued her an

“Accessory Short Term Rental” license.12

       According to the Amended Complaint, on April 24, 2019, the Department posted a notice

on Plaintiff’s door stating that the property was not in compliance with City ordinances because:

(1) it was not licensed as a short term rental; (2) the license was not displayed on the front of the

house; (3) a valid license number was not included in Plaintiff’s online advertising; (4) certain

information was not posted inside the house as required by the ordinances; and (5) “the short term

rental shall not adversely affected [sic] the residential character of the neighborhood.”13

       Plaintiff alleges that she appeared before the Department on several occasions between

April and June 2019 to request renewal of the license, but each time she was told that the license

could not be renewed.14 Plaintiff further alleges that on June 14, 2019, the City issued a Notice of

Hearing commanding Plaintiff to appear at a hearing on July 17, 2019 for allegedly violating the

City ordinances in the following ways: (1) “not having a license;” (2) “not displaying the license

on the front facade of the house;” (3) “not including the license number in her listing advertising

the house;” and (4) “use of the rental for commercial or social events.”15 Following the hearing,

Plaintiff alleges that “the hearing officer employed by the City assessed thousands of dollars of

fines against Plaintiff, and other penalties, including refusal to grant her any future short term

rental license, without review by a neutral authority.”16



       12
            Id.

       13
            Id. at 10.

       14
            Id. at 10–11.

       15
            Id. at 11–12.

       16
            Id. at 18.


                                                 3
       Plaintiff raises the following seven causes of action against the City: (1) the penalties

authorized by the Short Term Rental (“STR”) Ordinances effect a taking of Plaintiff’s property

without compensation in violation of the Fifth Amendment; (2) the penalties authorized by the

STR Ordinances are unconstitutionally excessive in violation of the Eighth Amendment; (3) the

STR Ordinances prohibit Plaintiff from truthfully advertising and describing her private residential

property on the internet and are a prior restraint of speech in violation of the First Amendment; (4)

the STR Ordinances pertaining to Plaintiff’s speech on the internet are a content-based restriction

that infringe on Plaintiff’s right to free expression in violation of the First Amendment; (5) the

STR Ordinances require disclosures of non-public information without subpoena, without

probable cause, and without pre-compliance review by a neutral authority in violation of the Fourth

Amendment; (6) the STR Ordinances deny Plaintiff the rights to rent and advertise her residential

property that the ordinances afford to other, similarly situated homeowners in violation of the equal

protection clause of the Fourteenth Amendment; and (7) the STR Ordinances deny Plaintiff the

rights afforded to similarly situated homeowners, assess fines and penalties against Plaintiff

without pre-compliance review, without review by a neutral fact finder, without any compelling

state interest, and therefore, without due process, in violation of the Fourteenth Amendment.17

       Plaintiff seeks injunctive relief barring the City from enforcing the ordinances to “short

term rentals,” a declaratory judgment that the City’s actions are unconstitutional, and reasonable

attorney’s fees, expenses, and costs.18

       On August 21, 2019, the City filed the instant “Motion to Dismiss for Lack of Subject

Matter Jurisdiction under Fed. R. Civ. P. 12(b)(1) and for Failure to State a Claim upon which


       17
            Id. at 13–18.

       18
            Id. at 18–19.


                                                 4
Relief can be Granted under Fed. R. Civ. P. 12(b)(1).”19 On September 3, 2019, Plaintiff filed an

opposition to the motion.20

                                      II. Parties’ Arguments

A.     The City’s Arguments in Support of the Motion

       The City raises three principal arguments in support of the motion to dismiss.21 First, the

City moves to dismiss Plaintiff’s Fifth Amendment takings claim for lack of subject matter

jurisdiction because the City asserts the penalties for violations of the STR Ordinances do not

constitute an unlawful taking.22 Second, the City moves to dismiss Plaintiff’s other claims for

failure to state a claim upon which relief may be granted because the City contends Plaintiff has

failed to assert with sufficient particularity how the STR Ordinances have violated her

constitutional rights.23 Third, to the extent Plaintiff seeks injunctive relief barring the City from

enforcing the STR Ordinances in effect at the time of the administrative judgment on July 17,

2019, the City asserts those claims are now moot because the City Council recently voted to amend

the STR Ordinances, effective December 2019.24

       1.          The City Argues Plaintiff’s Takings Claim Should be Dismissed for Lack of
                   Subject Matter Jurisdiction

       First, the City asserts that this Court lacks subject matter jurisdiction over Plaintiff’s

takings claim because the City’s threat to impose civil penalties for violations of City Code § 26-


       19
            Rec. Doc. 13.

       20
            Rec. Doc. 15.

       21
            Rec. Doc. 13-1.

       22
            Id. at 1, 3.

       23
            Id. at 1, 3.

       24
            Id. at 1–2.


                                                 5
618 does not constitute a Fifth Amendment claim for taking of Plaintiff’s property without just

compensation.25 The City contends that in Williamson County Regional Planning Commission v.

Hamilton Bank of Johnson City the Supreme Court adopted a two-prong test for ripeness under

the Fifth Amendment’s Takings Clause, explaining that such claims are not ripe until: (1) the

administrative body has reached a final decision and (2) the plaintiff has sought compensation for

the alleged taking through whatever adequate procedures the state provides.26 The City asserts that

although the Supreme Court recently overruled the requirement of the second prong in Knick v.

Township of Scott, Pennsylvania, the first prong remains.27

       The City asserts that the City’s Home Rule Charter, Louisiana state statutes, and the

Comprehensive Zoning Ordinance authorize the City to impose penalties for violations of their

ordinances.28 Additionally, the City notes that Plaintiff does not allege that the City actually took

possession of her property without just compensation because a “threat” does not constitute an

actual taking of property without just compensation.29 Accordingly, the City argues that Plaintiff’s

takings claim should be dismissed for lack of subject matter jurisdiction.30

       2.          The City Argues Plaintiff’s Other Claims Should be Dismissed for Failure to
                   State a Claim Upon Which Relief can be Granted

       Second, the City moves to dismiss Plaintiff’s Eighth Amendment, First Amendment,

Fourth Amendment, and Fourteenth Amendment claims for failure to state a claim upon which


       25
            Id. at 5.

       26
            Id. (citing 473 U.S. 172 (1985)).

       27
            Id. at 5–6 (citing ––– U.S. –––, 139 S.Ct. 2162, 2169 (2019)).

       28
            Id. at 6.

       29
            Id. at 6–7.

       30
            Id. at 7.


                                                          6
relief may be granted because the City contends Plaintiff has failed to assert with sufficient

particularity how the STR Ordinances have violated her constitutional rights.31

                     a.         Eighth Amendment Claim

         As to Plaintiff’s Eighth Amendment claim, the City argues that Plaintiff has failed to allege

with particularity how the penalties for violating the STR Ordinances are not assessed by a neutral

hearing officer or how the fines are excessive.32 The City contends that the Louisiana Supreme

Court has held that the power to enact and enforce zoning and building laws plainly falls within

the City’s home rule power to initiate legislation and regulation.33 The City asserts that the

penalties do not exceed the limits authorized by Louisiana Revised Statute § 13:2575.34

Additionally, the City notes that pursuant to Comprehensive Zoning Ordinance, Art. 1, Sec. 1.6.B,

the owner of premises where a violation of any provision of the regulations occurs may be found

guilty of a misdemeanor punishable either by a fine, or not more than 150 days imprisonment, or

both.35 Here, Plaintiff acknowledges that she only received monetary fines as a result of the

violation of the STR Ordinances.36 The City contends that these fines are not excessive under the




         31
              Id. at 1, 3.

         32
              Id. at 7.

         33
            Id. at 8–9 (citing City of New Orleans v. Bd. of Comm’rs of Orleans Levee Dist., 93-0690 (La. 7/5/94); 640
So. 2d 237, 245).

         34
              Id. at 7, 9–10.

         35
              Id. at 10.

         36
              Id.


                                                          7
Eighth Amendment because the fines do not exceed the statutory limits.37 Accordingly, the City

argues that Plaintiff’s Eighth Amendment claim should be dismissed.38

                   b.         First Amendment Claim

       Regarding Plaintiff’s First Amendment claim, the City notes that the Supreme Court

recognizes a distinct difference between prior restraints and subsequent punishments.39 Because

there is no legal impediment to Plaintiff’s ability to engage in any expressive activity, the City

argues that there is no First Amendment violation.40 Further, the City contends that the STR

Ordinances do not prevent Plaintiff from truthful expression of a description of her home.41 The

City asserts that Plaintiff’s acknowledgements indicate that she remains in willful violation of the

STR Ordinances.42 Accordingly, the City argues that Plaintiff’s First Amendment claim should be

dismissed for failure to state a claim upon relief can be granted pursuant.43

                   c.         Fourth Amendment Claim

       As to Plaintiff’s Fourth Amendment claim, the City contends that Plaintiff’s assertion that

the STR Ordinances require disclosures without a subpoena is a misrepresentation.44 The City cites

City Code § 26-620(b), which provides that “[t]he city shall have the authority to subpoena




       37
            Id. at 7, 9–10.

       38
            Id. at 11.

       39
            Id. (citing Alexander v. United States, 509 U.S. 544 (1993)).

       40
            Id.

       41
            Id. at 12–13.

       42
            Id.

       43
            Id. at 13.

       44
            Id.


                                                           8
information from short term rental hosting platforms.”45 The City notes that City Code § 26-620(b)

requires that a subpoena be issued and notice given to the internet hosting platform and the

homeowner, prior to the return of the requested information.46 Further, the City Code provides for

pre-compliance review before a neutral decisionmaker.47 Therefore, the City argues that the STR

Ordinances do not violate the Plaintiff’s Fourth Amendment constitutional rights against

unreasonable search and seizure.48

                   d.     Fourteenth Amendment Claim

       Regarding Plaintiff’s Fourteenth Amendment claims, the City asserts that Plaintiff failed

to articulate with particularity how the STR Ordinances deny Plaintiff the rights to rent and

advertise her residential property, as afforded to other similarly situated homeowners.49 The City

argues that Plaintiff’s property has not been treated differently from other similarly situated

properties in its zoning classification, as all residential properties are subject to the City’s short

term rental ordinances.50 Thus, the City contends that the STR Ordinances do not violate the

Fourteenth Amendment because Plaintiff was afforded equal protection and due process.51

       3.          The City Argues Plaintiff’s Request for Injunctive Relief is Moot

       Finally, to the extent Plaintiff seeks injunctive relief barring the City from enforcing the

STR Ordinances in effect at the time of the administrative judgment on July 17, 2019, the City


       45
            Id. at 14.

       46
            Id. at 15.

       47
            Id.

       48
            Id.

       49
            Id.

       50
            Id. at 16.

       51
            Id.


                                                  9
asserts those claims are now moot because the City Council recently voted to amend the STR

Ordinances, effective December 2019.52

B.        Plaintiff’s Arguments in Opposition to the Motion

          Plaintiff raises three principal arguments in opposition to the motion to dismiss.53 First,

Plaintiff asserts that her Fifth Amendment takings claim should not be dismissed for lack of subject

matter jurisdiction.54 Second, Plaintiff contends that the Complaint alleges facts supporting her

Eighth Amendment, First Amendment, Fourth Amendment, and Fourteenth Amendment claims

with sufficient particularity.55 Third, Plaintiff argues that her request for injunctive relief is not

moot.56

          1.          Plaintiff’s Contends that her Takings Claim Should not be Dismissed for Lack
                      of Subject Matter Jurisdiction

          Plaintiff asserts that the Williamson County case, upon which the City relies, has been

overruled in its entirety by the Supreme Court in Knick v. Township of Scott, Pennsylvania.57

Plaintiff contends that the City revoked Plaintiff’s STR license without cause, and refused to renew

her license without cause, thereby effecting a taking of Plaintiff’s license in violation of the Fifth

Amendment.58 Plaintiff also asserts that the City has threatened an imminent taking of her property




          52
               Id. at 1–2.

          53
               Rec. Doc. 15.

          54
               Id. at 10–15.

          55
               Id. at 16–22.

          56
               Id. at 9.

          57
               Id. at 10 (citing Williamson Cnty., 473 U.S. at 172 overruled by Knick, 139 S.Ct. at 2169).

          58
               Id. at 4, 11.


                                                             10
by authorizing imminent discontinuance of electric service to the property, which would leave the

property without any viable use.59

        Plaintiff asserts that the license granted by a municipality comprises a property interest.60

Plaintiff contends that the Complaint alleges, with particularity, that the City revoked her STR

license, replaced it with a different category of license, then declared that license expired and

invalid less than a year after the City issued it.61 Additionally, Plaintiff points to the allegation that

the City charged Plaintiff with violations of the STR Ordinances, assessed thousands of dollars of

penalties against Plaintiff, and refused to grant Plaintiff another STR license.62 Therefore, Plaintiff

asserts that the Complaint alleges facts supporting her takings, due process, and equal protection

claims, and the Court has jurisdiction to decide these claims.63

        Plaintiff also argues that her claim regarding the threats to cut off electrical service to the

property is justiciable and she has standing to redress “the threatened enforcement of an allegedly

unconstitutional law.”64 Plaintiff asserts that she has alleged facts establishing the City’s past

enforcement actions against her, and the credible threat of future enforcement.65 Plaintiff asserts

that the threatened injuries are directly traceable to the City’s challenged conduct, and Plaintiff’s




        59
             Id.

        60
             Id. at 11 (citing Bowlby v. Aberdeen, 681 F.3d 215, 219 (5th Cir. 2012)).

        61
             Id. at 12.

        62
             Id.

        63
             Id.
        64
          Id. at 13–14 (citing Morris v. City of New Orleans, 350 F.Supp.3d 544, 552 (E.D. La. 2019); Susan B.
Anthony List v. Driehaus, 573 U.S. 149 (2014)).

        65
             Id. at 14.


                                                          11
injury will be redressed by a finding that the STR Ordinances are unconstitutional.66 Therefore,

Plaintiff asserts that she has Article III standing to raise this claims.67

        2.          Plaintiff Argues that She has Alleged her Other Claims with Sufficient
                    Particularity

                    a.       Eighth Amendment Claim

        Plaintiff asserts that she has alleged all of the facts that form the basis of her Eighth

Amendment claim with sufficient particularity.68 Plaintiff notes that the City does not point to any

statute authorizing the City to cut off electric service to Plaintiff’s residence, as the City allegedly

threatened to do.69 Moreover, even if there were such a statute, Plaintiff contends that the City

points to nothing that would insulate a state statute authorizing such a penalty from a finding of

unconstitutionality because such a penalty is disproportionate to the STR Ordinance violations

charged.70 Plaintiff cites Timbs v. Indiana, a recent decision by the United States Supreme Court,

holding that the Eighth Amendment’s excessive fines clause is an incorporated protection

applicable against the States under the Fourteenth Amendment.71 Therefore, Plaintiff asserts that

this Court has the power to overrule state and municipal laws authorizing fines that are

disproportionate to the violations they punish, in violation of the Eighth Amendment.72

Accordingly, because the Complaint alleges facts to support a claim under the Eighth Amendment,



        66
             Id.

        67
             Id.

        68
             Id. at 16.

        69
             Id.

        70
             Id. at 16–17.

        71
             Id. at 17 (citing ––– U.S. –––, 139 S.Ct. 682, 686 (2019)).

        72
             Id.


                                                           12
Plaintiff asserts that the motion to dismiss should be denied and the issue of “[w]hether the City’s

enforcement ordinances meet constitutional muster under the Supreme Court’s proportionality

standard established in Timbs is a different question, for another day.”73

                   b.    First Amendment Claim

       Next, Plaintiff asserts that the plain language of the STR Ordinances shows that the

ordinances comprise prior restraints and content-based restrictions of Plaintiff’s speech.74 Plaintiff

contends that the City points to no compelling governmental interest that these restrictions serve,

and the City does not show that the ordinances are narrowly tailored to serve that interest, even if

there was one.75 Plaintiff also contends that the STR Ordinances require Plaintiff to post

information that she does not wish to post, which she asserts comprises compelled speech.76

According to Plaintiff, the City’s conclusory statement that the STR Ordinances do not restrict

Plaintiff’s ability to engage in any expressive activity is inadequate to support dismissal of the

First Amendment claim.77 Plaintiff asserts that the Complaint contains ample factual allegations




       73
            Id. at 18.

       74
            Id.

       75
            Id.

       76
            Id. at 19.

       77
            Id.


                                                 13
to show that she has been subjected to both a prior restraint and a subsequent punishment, and the

motion to dismiss should therefore be denied.78

                   c.       Fourth Amendment Claim

       Plaintiff argues that she has alleged ample facts to support her Fourth Amendment claim.79

Plaintiff cites City Code § 26-620, which provides that online short-term rental platforms must

provide, on a monthly basis, “(2) the total number of nights that each listing on the platform was

rented to guests during the applicable listing period; (3) a cumulative tally to date of the number

of nights that each listing on the platform is booked for rental during the remaining months of the

applicable calendar year.”80 Plaintiff asserts that a district court in the Southern District of New

York, considering a similar municipal ordinance, granted a preliminary injunction against

enforcement, finding that “compelled production from home-sharing platforms of user records is

an event that implicates the Fourth Amendment.”81 Plaintiff asserts that the STR Ordinances

provide no opportunity for pre-compliance review, and she argues that recent Fifth Circuit

precedent indicates that “hearings before the City’s own STR administrative agency does not

comprise review before a neutral decisionmaker.”82

                   d.       Fourteenth Amendment Claim

       Plaintiff contends that the following allegations in the Complaint support her equal

protection and due process claims: (1) the City demanded to inspect her house without probable



       78
            Id.

       79
            Id. at 20.

       80
            Id.

       81
            Id. (citing Airbnb v. City of New York, 18 Civ. 7712, Dkt 92, p. 20 (S.D.N.Y. 2019)).

       82
            Id. at 21 (citing Cain v. White, 937 F.3d 446 (5th Cir. 2019).


                                                          14
cause to believe that a violation had occurred; (2) the City revoked her license without cause; (3)

the City declared her subsequently-issued license expired less than a year after the City issued it;

and (4) the City refused to issue Plaintiff another STR license.83 According to Plaintiff, the City

“held an administrative hearing––presided-over by its own employee––who assessed thousands of

dollars of fines against Plaintiff, which Plaintiff was required to pay in order to appeal

suspensively.”84 Unless the City does the same to other similarly-situated license holders, Plaintiff

asserts that these factual allegations are sufficient to show equal protection as well as due process

violations.85

        3.          Plaintiff Argues her Request for Injunctive Relief is not Moot

        Finally, Plaintiff contends that her request for injunctive relief is not moot because the City

did not repeal the provisions of the STR Ordinances about which Plaintiff complains.86 In fact,

Plaintiff alleges that the amended STR Ordinances are more constitutionally infirm than before

and continue to violate Plaintiff’s constitutional rights.87 Therefore, Plaintiff argues that the request

for injunctive relief is not moot.88




        83
             Id.

        84
             Id. at 22.

        85
             Id.

        86
             Id. at 9.

        87
             Id.

        88
             Id. at 10.


                                                   15
                                                III. Legal Standard

A.      Legal Standard on a Rule 12(b)(1) Motion to Dismiss

        “Federal courts are courts of limited jurisdiction,” and “possess only that power authorized

by the Constitution and statute.”89 Thus, under Rule 12(b)(1), “[a] case is properly dismissed for

lack of subject matter jurisdiction when the court lacks the statutory or constitutional power to

adjudicate the case.”90 In ruling on a Rule 12(b)(1) motion to dismiss, the Court may rely on: (1)

the complaint alone, presuming the allegations to be true; (2) the complaint supplemented by

undisputed facts; or (3) the complaint supplemented by undisputed facts and the court’s resolution

of disputed facts.91 The plaintiff, as the party asserting jurisdiction, has the burden of proving

subject matter jurisdiction by a preponderance of the evidence.92

        “Ripeness is a question of law that implicates this court’s subject matter jurisdiction.”93 A

motion to dismiss based on ripeness is properly analyzed under Federal Rule of Civil Procedure

12(b)(1).94 Mootness is also a question that implicates this court’s subject matter jurisdiction, and

is properly analyzed under Federal Rule of Civil Procedure 12(b)(1).95




        89
             Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (internal citations omitted).
        90
           Home Builders Ass’n of Miss., Inc. v. City of Madison, 143 F.3d 1006, 1000 (5th Cir. 1998) (internal
citation omitted).

        91
            Den Norske Stats Ojeselskap As v. HeereMac Vof, 241 F.3d 420, 424 (5th Cir. 2001). See also Williamson
v. Tucker, 645 F.2d 404, 413 (5th Cir. 1981).

        92
             See Vantage Trailers, Inc. v. Beall Corp., 567 F.3d 745, 748 (5th Cir. 2009) (internal citations omitted).

         93
            Urban Developers LLC v. City of Jackson, Miss., 468 F.3d 281, 292 (5th Cir. 2006) (citing Williamson
Cnty., 473 U.S. at 186, 194).

        94
             Choice Inc. of Texas v. Greenstein, 691 F.3d 710, 714 (5th Cir. 2012).

        95
             See Deutsch v. Travis Cty. Shoe Hosp., Inc., 721 F. App’x 336, 339 (5th Cir. 2018).


                                                           16
B.      Legal Standard on a Rule 12(b)(6) Motion to Dismiss

        Federal Rule of Civil Procedure 12(b)(6) provides that an action may be dismissed “for

failure to state a claim upon which relief can be granted.”96 A motion to dismiss for failure to state

a claim is “viewed with disfavor and is rarely granted.”97 “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’”98 “Factual allegations must be enough to raise a right to relief above the

speculative level.”99 A claim is facially plausible when the plaintiff has pleaded facts that allow

the court to “draw the reasonable inference that the defendant is liable for the misconduct

alleged.”100

        On a motion to dismiss, asserted claims are liberally construed in favor of the claimant,

and all facts pleaded are taken as true.101 Although required to accept all “well-pleaded facts” as

true, a court is not required to accept legal conclusions as true.102 “[L]egal conclusions can provide

the framework of a complaint, [but] they must be supported by factual allegations.”103 Similarly,

“[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory




        96
             Fed. R. Civ. P. 12(b)(6).
        97
             Kaiser Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir. 1982).

        98
             Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

        99
             Twombly, 550 U.S. at 555.

        100
              Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).

         101
             Leatherman v. Tarrant Cnty. Narcotics Intelligence & Coordination Unit, 507 U.S. 163, 164 (1993); see
also Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322–23 (2007).

        102
              Iqbal, 556 U.S. at 677–78.

        103
              Id. at 679.


                                                           17
statements” will not suffice.104 The complaint need not contain detailed factual allegations, but it

must offer more than mere labels, legal conclusions, or formulaic recitations of the elements of a

cause of action.105 That is, the complaint must offer more than an “unadorned, the defendant-

unlawfully-harmed-me accusation.”106 From the face of the complaint, there must be enough

factual matter to raise a reasonable expectation that discovery will reveal evidence as to each

element of the asserted claims.107 If factual allegations are insufficient to raise a right to relief

above the speculative level, or if it is apparent from the face of the complaint that there is an

“insuperable” bar to relief, the claim must be dismissed.108

                                                   IV. Analysis

        The City raises three principal arguments in support of the motion to dismiss.109 First, the

City moves to dismiss Plaintiff’s Fifth Amendment takings claim for lack of subject matter

jurisdiction because the City asserts the penalties for violations of the STR Ordinances do not

constitute an unlawful taking.110 Second, the City moves to dismiss Plaintiff’s other claims for

failure to state a claim upon which relief may be granted because the City contends Plaintiff has

failed to assert with sufficient particularity how the STR Ordinances have violated her




        104
              Id. at 678.

        105
              Id.

        106
              Id.

        107
              Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 257 (5th Cir. 2009).

        108
            Carbe v. Lappin, 492 F.3d 325, 328 n.9 (5th Cir. 2007); Moore v. Metro. Human Serv. Dep’t, No. 09-
6470, 2010 WL 1462224, at * 2 (E.D. La. Apr. 8, 2010) (Vance, J.) (citing Jones v. Bock, 549 U.S. 199, 215 (2007)).

        109
              Rec. Doc. 13-1.

        110
              Id. at 1, 3.


                                                         18
constitutional rights.111 Finally, to the extent Plaintiff seeks injunctive relief barring the City from

enforcing the STR Ordinances in effect at the time of the administrative judgment on July 17,

2019, the City argues those claims are now moot because the City Council recently voted to amend

the STR Ordinances, effective December 2019.112

        As an initial matter, the Court addresses the City’s argument that Plaintiff’s request for

injunctive relief is moot because this issue will guide the rest of the analysis of Plaintiff’s claims.

The City argues that Plaintiff’s request for injunctive relief is moot because the STR Ordinances

were amended effective December 2019.113 In opposition, Plaintiff contends that her request for

injunctive relief is not moot because the City did not repeal the provisions of the STR Ordinances

about which Plaintiff complains.114

        Article III, section 2 of the Constitution confines federal courts to the decision of “cases”

or “controversies.”115 “[A]n actual controversy must be extant at all stages of review, not merely

at the time the complaint is filed.”116 “[S]tatutory changes that discontinue a challenged practice

are ‘usually enough to render a case moot, even if the legislature possesses the power to reenact

the statute after the lawsuit is dismissed.’”117 A case is moot when “(1) it can be said with assurance

that there is no reasonable expectation that the alleged violation will recur, and (2) interim relief


        111
              Id.
        112
              Id. at 1–2.

        113
              Id.

        114
              Rec. Doc. 15 at 9.

        115
              U.S. CONST. art. III, § 2.

        116
            Arizonans for Official English v. Arizona, 520 U.S. 43 (1997) (quoting Preiser v. Newkirk, 422 U.S. 395,
401 (1975)).

        117
            Fantasy Ranch Inc. v. City of Arlington, 459 F.3d 546, 564 (5th Cir. 2006) (quoting Valero Terrestrial
Corp. v. Paige, 211 F.3d 112, 116 (4th Cir. 2000)).


                                                        19
or events have completely and irrevocably eradicated the effects of the alleged violation.”118 With

this framework in mind, the Court will consider whether Plaintiff’s claims are moot in light of the

Amended STR Ordinances.

A.     Whether the Court has Subject Matter Jurisdiction over Plaintiff’s Takings Claim

       First, the City asserts that this Court lacks subject matter jurisdiction over Plaintiff’s

takings claim because the City’s threat to impose civil penalties for violations of City Code § 26-

618 does not constitute a Fifth Amendment claim for taking of Plaintiff’s property without just

compensation.119 The City contends that in Williamson County Regional Planning Commission v.

Hamilton Bank of Johnson City, the Supreme Court adopted a two-prong test for ripeness under

the Fifth Amendments Takings Clause.120 The City asserts that although the Supreme Court

recently overruled the requirement of the second prong in Knick v. Township of Scott,

Pennsylvania, the first prong, which requires the administrative body to have reached a final

decision, remains.121 The City asserts that the City’s Home Rule Charter, Louisiana State statutes,

and the Comprehensive Zoning Ordinance authorize the City to impose penalties for violations of

their ordinances.122 Additionally, the City notes that Plaintiff does not allege that the City actually




       118
             Los Angeles Cty. v. Davis, 440 U.S. 625, 631 (1979) (internal quotation marks and citations omitted).

       119
             Rec. Doc. 13-1 at 5.

       120
             Id. (citing 473 U.S. 172 (1985)).

       121
             Id. at 5–6 (citing ––– U.S. –––, 139 S.Ct. 2162, 2169 (2019)).

       122
             Id. at 6.


                                                          20
took possession of her property without just compensation because a “threat” does not constitute

an actual taking of property without just compensation.123

        In opposition, Plaintiff asserts that the Williamson County case, upon which the City relies,

has been overruled in its entirety by the Supreme Court in Knick v. Township of Scott,

Pennsylvania.124 Plaintiff contends that the City revoked Plaintiff’s STR license without cause,

and refused to renew her license without cause, thereby effecting a taking of Plaintiff’s license in

violation of the Fifth Amendment.125 Plaintiff also asserts that the City has threatened an imminent

taking of her property by authorizing imminent discontinuance of electric service to the property,

which would leave the property without any viable use.126

        The Takings Clause of the Fifth Amendment states that “private property [shall not] be

taken for public use, without just compensation.” The Fifth Amendment’s prohibition on takings

without just compensation is applicable against the states through the Fourteenth Amendment.127

In Williamson County, the Supreme Court established a two-prong test for evaluating ripeness

under the Takings Clause.128 Under this test, a takings claim is not ripe until: “(1) the relevant

governmental unit has reached a final decision as to how the regulation will be applied to the

landowner, and (2) the plaintiff has sought compensation for the alleged taking through whatever




        123
              Id. at 6–7.

        124
              Rec. Doc. 15 at 10 (citing Williamson Cnty., 473 U.S. at 172; Knick, 139 S.Ct. at 2169).

        125
              Id. at 4, 11.

        126
              Id.
        127
            Williamson Cnty., 473 U.S. at 175, n.1 (citing Chicago, B. & Q.R. Co. v. Chicago, 166 U.S. 226, 241,
(1897); San Diego Gas & Electric Co. v. San Diego, 450 U.S. 621, 623, n. 1 (1981)).

        128
              Id. at 186, 194.


                                                          21
adequate procedures the state provides.”129 “Ripeness is a question of law that implicates this

court’s subject matter jurisdiction.”130

       Recently, the Supreme Court again had occasion to address whether a plaintiff who brings

a claim under the Takings Clause of the Fifth Amendment must first seek just compensation under

state law before bringing a claim under the Takings Clause in federal court.131 In Knick, the

Supreme Court overruled Williamson County, holding that “the property owner has suffered a

violation of his Fifth Amendment rights when the government takes his property without just

compensation, and therefore may bring his claim in federal court under § 1983 at that time.”132

The Court reasoned that “[t]he Fifth Amendment right to full compensation arises at the time of

the taking, regardless of [the state] post-taking remedies that may be available to the property

owner.”133

       Following Knick, the United States Court of Appeals for the Second Circuit recognized

that although Knick eliminated the state-exhaustion requirement it “leaves undisturbed the first

prong, that a state regulatory agency must render a final decision on a matter before a taking claim

can proceed.”134 Although the Fifth Circuit has not yet addressed this issue, in Knick the Supreme

Court stated that “Knick does not question the validity of th[e] finality requirement, which is not

at issue here.”135 Accordingly, a Takings Clause claim is ripe for judicial review when the


       129
             Urban Developers LLC, 468 F.3d at 292 (citing Williamson Cnty., 473 U.S. at 186, 194).

       130
             Id.

       131
             See Knick, 139 S.Ct. at 2167.

       132
             Id. at 2168.

       133
             Id. at 2170.

       134
             Sagaponack Realty, LLC v. Vill. of Sagaponack, 778 F. App’x 63, 64 (2d Cir. 2019).

       135
             See Knick, 139 S.Ct. at 2169.


                                                        22
governmental unit has reached a final decision as to how the regulation will be applied to the

landowner.

       In Urban Developers LLC v. City of Jackson, Mississippi, the Fifth Circuit analyzed the

finality requirement, finding that a threat to use the city’s legal powers “does not constitute a

taking, since a non-regulatory taking requires actual government confiscation or physical

occupation.”136 In the Amended Complaint, Plaintiff alleges that the City threatens to impose

penalties authorized by the STR Ordinances, including “discontinuance of electric service to

Plaintiff’s home, and placing liens on her property.”137 Plaintiff alleges that these threatened

penalties “effect a taking of Plaintiff’s property without compensation, and without due process,

in violation of the Fifth and Fourteenth Amendments.”138 Plaintiff’s claim that the City threatened

to discontinue electric service to Plaintiff’s home and place liens on her property is not ripe for

judicial review because any decision to take the property is not final. Accordingly, this claim is

dismissed without prejudice pursuant to Federal Rule of Civil Procedure 12(b)(1).

       In opposition to the instant motion to dismiss, Plaintiff also argues that the City revoked

Plaintiff’s STR license without cause, and refused to renew her license without cause, thereby

effecting a taking of Plaintiff’s license in violation of the Fifth Amendment.139 Plaintiff did not

raise this claim in the Amended Complaint.140 A new claim cannot be raised in opposition to a




       136
             Urban Developers, 468 F.3d at 294 (internal citations omitted).

       137
             Rec. Doc. 3 at 13.

       138
             Id.

       139
             Rec. Doc. 15 at 4, 11.

       140
             See Rec. Doc. 3 at 13–14.


                                                         23
motion to dismiss.141 However, the Fifth Circuit has held that “[g]enerally, a new claim or legal

theory raised in response to a dispositive motion should be construed as a request for leave to

amend the complaint, and the district court should determine whether leave should be granted.”142

         As discussed infra, the holder of a privilege or license may be entitled to certain procedural

due process protections, but to prevail on a takings claim a plaintiff must establish the taking of a

constitutionally protected property interest.143 The STR license is a privilege, not a right.144

Therefore, to the extent Plaintiff is requesting leave of Court to amend the Complaint to allege a

takings claim regarding the “taking” of her STR license, the Court denies Plaintiff’s request to

amend.

B.       Whether Plaintiff’s Other Claims Should be Dismissed for Failure to State a Claim Upon
         Which Relief can be Granted

         The City moves to dismiss Plaintiff’s Eighth Amendment, First Amendment, Fourth

Amendment, and Fourteenth Amendment claims for failure to state a claim upon which relief may

be granted because the City contends that Plaintiff has failed to assert with sufficient particularity




         141
               See Payne v. Hammond City, No. 15-1022, 2017 WL 1164343 (E.D. La. Mar. 29, 2017) (Brown, J.).

         142
             Pierce v. Hearne Ind. Sch. Dist., 600 F. App’x. 194, 200 (5th Cir. 2015) (citing Stover v. Hattiesburg Pub.
Sch. Dist., 549 F.3d 985, 989 n. 2 (5th Cir. 2008)).

       143
           See Dennis Melancon, Inc. v. City of New Orleans, 703 F.3d 262, 272–73, n.7 (5th Cir. 2012). See also
Maloney Gaming Mgmt., L.L.C. v. St. Tammany Parish, 456 F. App’x 336, 341 (5th Cir. 2011).

         144
             See New Orleans City Code § 26-615(c) (“The permits required by this article are regulated privileges,
not rights, and can be revoked or suspended by the city in accordance with the provisions provided herein.”).


                                                          24
how the STR Ordinances have violated her constitutional rights.145 The Court addresses each of

these claims in turn.

        1.          Eighth Amendment Claim

        As to Plaintiff’s Eighth Amendment claim, the City argues that Plaintiff has failed to allege

with particularity how the penalties for violating the STR Ordinances are excessive and not

assessed by a neutral hearing officer.146 The City contends that the monetary fines imposed on

Plaintiff are not excessive under the Eighth Amendment because the fines do not exceed the

statutory limits.147

        In opposition, Plaintiff asserts that she has alleged all of the facts that form the basis of her

Eighth Amendment claim with sufficient particularity.148 Plaintiff notes that the City does not point

to any statute authorizing the City to cut off electric service to Plaintiff’s residence, as the City

allegedly threatened to do.149 Moreover, even if there were such a statute, Plaintiff contends that

the City points to nothing that would insulate a state statute authorizing such a penalty from a

finding of unconstitutionality because such a penalty is disproportionate to the STR Ordinance

violations charged.150

        The Excessive Fines Clause of the Eighth Amendment prohibits the imposition of

excessive fines by the government.151 Recently, the United States Supreme Court incorporated the


        145
              Rec. Doc. 13-1 at 1, 3.

        146
              Id. at 7.

        147
              Id. at 7, 9–10.

        148
              Rec. Doc. 15 at 16.

        149
              Id.

        150
              Id. at 16–17.

        151
              U.S. Const. amend. VIII.


                                                   25
Excessive Fines Clause against the states through the Due Process Clause of the Fourteenth

Amendment.152 “[W]hen a Bill of Rights protection is incorporated, the protection applies

‘identically to both the Federal Government and the States.”’153

        The Excessive Fines Clause “limits the government’s power to extract payments, whether

in cash or in kind, ‘as punishment for some offense.”’154 The applicability of the Excessive Fines

Clause does not depend on whether the fine is civil or criminal in nature, but “whether it is

punishment.”155 If a civil sanction “cannot fairly be said solely to serve a remedial purpose, but

rather can only be explained as also serving either retributive or deterrent purposes,” it is a

punishment.156 In the excessive-fines context, a fine may constitute punishment when, for

example, it does not serve a remedial purpose such as replacing revenue lost by the government.157

        As the Supreme Court has explained, “[t]he touchstone of the constitutional inquiry under

the Excessive Fines Clause is the principle of proportionality: The amount of the [fine] must bear

some relationship to the gravity of the offense that it is designed to punish.”158 “If the amount of

[fine] is grossly disproportional to the gravity of the [] offense, it is unconstitutional.”159 The Fifth

Circuit has found that “[a]n administrative agency’s fine does not violate the Eighth Amendment—



        152
              Timbs v. Indiana, ––– U.S. –––, 139 S.Ct. 682, 686–87 (2019).
        153
              Id. at 689–90 (quoting McDonald v. Chicago, 561 U.S. 742, 767 (2010)).

        154
           Austin v. United States, 509 U.S. 602, 609–10 (1993) (quoting Browning–Ferris Industries of Vt., Inc. v.
Kelco Disposal, Inc., 492 U.S. 257, 265 (1989)).

        155
              Id. at 610.

        156
              Id. (quoting United States v. Halper, 490 U.S. 435, 448 (1989)).

        157
              United States v. Bajakajian, 524 U.S. 321, 342 (1998).

        158
              Id. at 334.

        159
              Id. at 337.


                                                          26
no matter how excessive the fine may appear—if it does not exceed the limits prescribed by the

statute authorizing it.”160 Therefore, to state an excessive fine claim under the Eighth Amendment,

Plaintiff must plead facts showing that: (1) the fine was punitive in nature and (2) the fine was

disproportionate to the gravity of the offense.

         In the Amended Complaint, Plaintiff alleges that “[t]he monetary fines compound daily,

uncapped, and are disproportionate to the inconsequential violations that they punish.”161 Plaintiff

further alleges that “[t]he penalties authorizing discontinuance of electric service to Plaintiff’s

property, in New Orleans’s tropical climate, threaten damage and destruction to Plaintiff’s

property disproportionate to the inconsequential violations they punish.”162

         Drawing a reasonable inference in Plaintiff’s favor, Plaintiff has alleged that the size of the

fine suggests at least some element of deterrence or retribution and therefore may be considered a

punishment. Additionally, Plaintiff pleads facts suggesting that the amount of the fine is “grossly

disproportionate” to the gravity of the violation. Consideration of the proportionality of a fine

“requires a fact-specific evaluation of all the circumstances.”163 Based on the limited record

currently before the Court, the Court cannot even determine what fines were imposed on Plaintiff.

Accordingly, accepting the allegations in the Complaint as true, the Court finds that Plaintiff has




         160
            Cripps v. Louisiana Dep't of Agric. & Forestry, 819 F.3d 221, 234 (5th Cir. 2016) (citing Newell Recycling
Co. v. E.P.A., 231 F.3d 204, 210 (5th Cir. 2000)).

         161
               Rec. Doc. 3 at 14.

         162
               Id.
         163
            United States v. Bieri, 21 F.3d 819, 824 (8th Cir. 1994). See also Cheffer v. Reno, 55 F.3d 1517, 1524
(11th Cir. 1995) (“[W]ithout the facts of a particular violation, we cannot decide whether a specific fine will be
excessive or punishment so cruel and unusual as to violate the Eighth Amendment.”).


                                                         27
stated an excessive-fines claim against the City, and the Court will not reach the fact-specific

proportionality evaluation at the motion to dismiss stage.

       2.          First Amendment Claim

       Regarding Plaintiff’s First Amendment claim, the City notes that the Supreme Court

recognizes a distinct difference between prior restraints and subsequent punishments. 164 Because

there is no legal impediment to Plaintiff’s ability to engage in any expressive activity, the City

argues that there is no First Amendment violation.165 Further, the City contends that the ordinances

do not prevent Plaintiff from truthful expression of a description of her home.166 In opposition,

Plaintiff asserts that the plain language of the STR Ordinances shows that the ordinances comprise

content-based restrictions and prior restraints on Plaintiff’s speech.167

                   a.        Constitutionally Protected Speech

       The First Amendment, applicable to the States through the Fourteenth Amendment,

prohibits the enactment of laws “abridging the freedom of speech.”168 As a preliminary matter, the

Court must determine whether the STR Ordinances infringe speech within the scope of the First

Amendment. Neither party addresses this issue. Nevertheless, it appears that Plaintiff is alleging

that the STR Ordinances infringe on constitutionally protected commercial speech.

       The Supreme Court has “recognized the commonsense distinction between speech

proposing a commercial transaction, which occurs in an area traditionally subject to government



       164
             Rec. Doc. 13-1 at 11 (citing Alexander v. United States, 509 U.S. 544 (1993)).

       165
             Id.

       166
             Id. at 12–13.

       167
             Rec. Doc. 15 at 18.

       168
             U.S. Const. amend. I.


                                                         28
regulation, and other varieties of speech.”169 The Constitution “accords a lesser protection to

commercial speech than to other constitutionally guaranteed expression. The protection available

for particular commercial expression turns on the nature both of the expression and of the

governmental interests served by its regulation.”170

        Advertising is at the heart of commercial speech.171 Plaintiff argues that the STR

Ordinances: (1) prohibit Plaintiff from advertising her house on the internet without a license from

the City and without prior review and compliance with the City’s terms; (2) prohibit Plaintiff from

accurately describing her house on an internet platform by limiting the number of bedrooms she

may advertise, and requiring her to advertise that the house can only accommodate two guests in

each bedroom, regardless of the size of the bedrooms and the furnishings they contain; (3) prohibit

plaintiff from advertising that her guests may have a private party, a family dinner, or any other

“social event” at her house; and (4) require Plaintiff to publish an STR license number on the

internet and on the front of her house.172 Therefore, it appears that Plaintiff is alleging that the STR

Ordinances infringe on constitutionally protected commercial speech.




        169
            Central Hudson Gas & Elec. Corp. v. Pub. Serv. Comm’n of New York, 447 U.S. 577, 562 (1980) (internal
citations omitted).
        170
              Id. at 562–63.

        171
            Id. at 563 (“The First Amendment's concern for commercial speech is based on the informational function
of advertising.”); Fla. Bar v. Went For It, Inc., 515 U.S. 618, 623 (1995) (“It is now well established that lawyer
advertising is commercial speech and, as such, is accorded a measure of First Amendment protection.”); Bolger v.
Youngs Drug Prod. Corp., 463 U.S. 60, 69 (1983) (“[A]dvertising for contraceptives not only implicates ‘substantial
individual and societal interests’ in the free flow of commercial information, but also relates to activity which is
protected from unwarranted state interference.”)

        172
              Rec. Doc. 15 at 6.


                                                        29
         “The party seeking to uphold a restriction on commercial speech carries the burden of

justifying” the law.173 Courts evaluate four factors to determine whether a political subdivision

may regulate commercial-speech: (1) whether the speech concerns lawful activity and is not

misleading; (2) whether the asserted governmental interest justifying the regulation is substantial;

(3) whether the regulation directly advances the governmental interest asserted; and (4) whether

the regulation is more extensive than necessary to serve that interest.174

         Plaintiff has alleged that the STR Ordinances impermissibly infringe on her right to

advertise her home on the internet. The City, as the party seeking to uphold the restriction on

commercial speech, bears the burden of justifying the law. Because the City does not brief these

issues, the Court will not address them sua sponte at this time.175

                    b.       Prior Restraint

         Assuming for purposes of this motion that the STR Ordinances regulate constitutionally

protected speech, the Court will address the City’s argument that the STR Ordinances impose a

subsequent punishment, rather than a prior restraint on speech. “Prior restraints typically involve

administrative and judicial orders [such as temporary restraining orders and permanent

injunctions] forbidding certain communications when issued in advance of the time that such


        173
            American Academy of Implant Dentistry v. Parker, 860 F.3d 300, 306 (5th Cir. 2017) (quoting Bolger v.
Youngs Drug Prods. Corp., 463 U.S. 60, 71 n.20 (1983)).

         174
               Central Hudson Gas & Elec. Corp., 447 U.S. at 566.

         175
             At least one court has held that a similar ordinance does not regulate constitutionally protected speech.
HomeAway.com, Inc. v. City of Santa Monica, 918 F.3d 676 (9th Cir. 2019). The plaintiffs in HomeAway, online
booking platform, argued “that, even if the plain language of the Ordinance only reaches ‘conduct,’ i.e., booking
unlicensed properties, the law effectively imposes a ‘content-based financial burden’ on commercial speech and is
thus subject to First Amendment scrutiny.” Id. at 684. The Ninth Circuit rejected that argument finding that “[b]ecause
the conduct at issue—completing booking transactions for unlawful rentals—consists only of nonspeech,
nonexpressive conduct, we hold that the Ordinance does not implicate the First Amendment.” Id. at 685. This case is
factually distinguishable from HomeAway in that Plaintiff here is an individual homeowner alleging that the STR
Ordinances prohibit her from advertising her home. Furthermore, the Court does not reach these issues in the instant
motion because they were not raised by the City.


                                                         30
communications are to occur[,] or, in other words, laws which require a speaker to obtain prior

approval for any expressive activities.”176

       In Forsyth County, Ga. v. Nationalist Movement, the Supreme Court found that an

ordinance requiring a permit before authorizing public speaking, parades, or assemblies was a prior

restraint on speech.177 The Court stated that “any permit scheme controlling the time, place, and

manner of speech must not be based on the content of the message, must be narrowly tailored to

serve a significant governmental interest, and must leave open ample alternatives for

communication.”178

       Prior restraints on speech are not unconstitutional per se, but bear “a heavy presumption

against its constitutional validity.”179 In Thomas v. Chicago Park District, the Supreme Court held

that a content-neutral licensing scheme must “contain adequate standards to guide the official’s

decision and render it subject to effective judicial review.”180 The Court determined that an

ordinance, which required a permit before conducting an event involving more than fifty people,

passed constitutional muster because a permit could be denied only for reasons specified in the

ordinance, the licensing body was required to process applications within 28 days and clearly

explain its reasons for any denial, and the grounds for denial were “reasonably specific and

objective,” such that the decision was not left to the whim of the licensing authority.181




       176
             Gibson v. Tex. Dep’t of Ins., 700 F.3d 227, 235 (5th Cir. 2012) (quoting Alexander, 509 U.S. at 550–51).

       177
             Forsyth County, Ga. v. Nationalist Movement, 505 U.S. 123, 130 (1992).

       178
             Id.

       179
             FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 225 (1990) (internal citations omitted).

       180
             Thomas v. Chicago Park District, 534 U.S. 316, 323 (2002).

       181
             Id. at 325.


                                                          31
         In the Amended Complaint, Plaintiff alleges that “[t]he City’s ordinances prohibiting

Plaintiff from truthfully advertising and describing her private residential property on the internet

are a prior restraint of speech that is presumptively unconstitutional.”182 Plaintiff argues that the

STR Ordinances prohibit Plaintiff from advertising her house on the internet without a license

from the City and without prior review and compliance with the City’s terms.183 Plaintiff alleges

facts indicating that the STR Ordinances impose a “permitting scheme” that controls the “time,

place, and manner of speech” or require the speaker to “obtain prior approval for any expressive

activities.”184 Plaintiff has alleged facts to show that the STR Ordinances are a “prior restraint” as

opposed to a “subsequent punishment” that “penalize[s] past speech.”185 Accordingly, the Court

denies the City’s motion to dismiss Plaintiff’s First Amendment claim.186

         3.          Fourth Amendment Claim

         As to Plaintiff’s Fourth Amendment claim, the City contends that Plaintiff’s assertion that

the STR Ordinances require disclosures without a subpoena is a misrepresentation.187 The City

cites City Code § 26-620(b), which provides that “[t]he city shall have the authority to subpoena

information from short term rental hosting platforms.”188 Further, the City notes that the City Code




         182
               Rec. Doc. 3 at 15.

         183
               Rec. Doc. 15 at 6.

         184
               Forsyth County, 505 U.S. at 126; Gibson, 700 F.3d at 235.

         185
               Gibson, 700 F.3d at 235.

         186
             Plaintiff also asserts that the STR Ordinances are a content-based restriction on speech. The City does not
address this issue in the instant motion. Accordingly, the Court will not consider it sua sponte at this time.

         187
               Rec. Doc. 13-1

         188
               Id. at 14.


                                                          32
provides for pre-compliance review before a neutral decisionmaker.189 Therefore, the City argues

that the STR Ordinances do not violate Plaintiff’s Fourth Amendment constitutional rights against

unreasonable search and seizure.190

       In opposition, Plaintiff argues that she has alleged ample facts to support her Fourth

Amendment claim.191 Plaintiff asserts that a district court in the Southern District of New York,

considering a similar municipal ordinance, granted a preliminary injunction against enforcement,

finding that “compelled production from home-sharing platforms of user records is an event that

implicates the Fourth Amendment.”192 Plaintiff asserts that the STR Ordinances provide no

opportunity for pre-compliance review, and she argues that recent Fifth Circuit precedent indicates

that “hearings before the City’s own STR administrative agency does not comprise review before

a neutral decisionmaker.”193

       The Fourth Amendment provides:

       The right of the people to be secure in their persons, houses, papers, and effects,
       against unreasonable searches and seizures, shall not be violated, and no Warrants
       shall issue, but upon probable cause, supported by Oath or affirmation, and




       189
             Id.

       190
             Id.

       191
             Rec. Doc. 15 at 20.

       192
             Id. (citing Airbnb v. City of New York, 18 Civ. 7712, Dkt 92, p. 20 (S.D.N.Y. 2019)).

       193
             Id. at 21 (citing Cain v. White, 937 F.3d 446 (5th Cir. 2019)).


                                                           33
         particularly describing the place to be searched, and the persons or things to be
         seized.194

The Fourth Amendment is applicable to the States by virtue of its incorporation through the Due

Process Clause of the Fourteenth Amendment.195

         A search or seizure within the Fourth Amendment occurs when the state either “physically

occupie[s] private property for the purpose of obtaining information,”196 or infringes on a

constitutionally protected privacy interest to gather information.197 The Supreme Court has

repeatedly held that ‘“searches conducted outside the judicial process, without prior approval by

[a] judge or [a] magistrate [judge], are per se unreasonable . . . subject only to a few specifically

established and well-delineated exceptions.’”198 One such exception applies to “administrative

searches” where the ‘“primary purpose’ of the searches is ‘[d]istinguishable from the general

interest in crime control.’”199 “The Court has held that absent consent, exigent circumstances, or




         194
               U.S. Const. amend. IV.

         195
               City of Ontario v. Quon, 560 U.S. 746, 750 (2010).

         196
               United States v. Jones, 565 U.S. 400, 404 (2012).

         197
            Katz v. United States, 389 U.S. 347, 360–61 (1967) (Harlan, J., concurring); Byrd v. United States, –––
U.S. –––, 138 S.Ct. 1518 (2018) (“[M]ore recent Fourth Amendment cases have clarified that the test most often
associated with legitimate expectations of privacy, which was derived from the second Justice Harlan’s concurrence
in Katz v. United States, supplements, rather than displaces, the traditional property-based understanding of the Fourth
Amendment.”); Carpenter v. United States, ––– U.S. –––, 138 S.Ct. 2206, 2213–14 (2018) (“In Katz v. United States,
we established that ‘the Fourth Amendment protects people, not places,’ and expanded our conception of the
Amendment to protect certain expectations of privacy as well.”).
         198
            City of Los Angeles v. Patel, ––– U.S. –––, 135 S.Ct. 2443, 2448 (2015) (quoting Arizona v. Gant, 556
U.S. 332, 338 (2009) (quoting Katz, 389 U.S. at 357).

         199
               Id. (quoting Indianapolis v. Edmond, 531 U.S. 32, 44 (2000)).


                                                           34
the like, in order for an administrative search to be constitutional, the subject of the search must

be afforded an opportunity to obtain precompliance review before a neutral decisionmaker.”200

         “[T]he ultimate touchstone of the Fourth Amendment is reasonableness.”201 “The essential

purpose of the proscriptions in the Fourth Amendment is to impose a standard of ‘reasonableness’

upon the exercise of discretion by government officials, including law enforcement agents, in order

‘to safeguard the privacy and security of individuals against arbitrary invasions . . . .’” 202 The

permissibility of a particular practice “is judged by balancing its intrusion on the individual’s

Fourth Amendment interests against its promotion of legitimate governmental interests.”203

        In See v. City of Seattle, the Supreme Court recognized “[i]t is now settled that, when an

administrative agency subpoenas corporate books or records, the Fourth Amendment requires that

the subpoena be sufficiently limited in scope, relevant in purpose, and specific in directive so that

compliance will not be unreasonably burdensome.”204 The Court also emphasized the importance

of a neutral arbiter.205 Although an agency may issue a demand for information in the form of an

administrative subpoena, the Court held, the demand “may not be made and enforced by the




        200
              Id. (internal citations omitted).

        201
              Riley v. California, 573 U.S. 373, 381 (2014) (internal citations omitted).

         202
             Delaware v. Prouse, 440 U.S. 648, 654 (1979) (quoting Marshall v. Barlow’s, Inc., 436 U.S. 307, 312
(1978) (quoting Camara v. Municipal Court, 387 U.S. 523, 528 (1967)).

        203
              Id.

        204
              See v. City of Seattle, 387 U.S. 541, 544 (1967).

        205
              Id. at 544–45.


                                                            35
inspector in the field, and the subpoenaed party may obtain judicial review of the reasonableness

of the demand prior to suffering penalties for refusing to comply.”206

        City of Los Angeles v. Patel is the most recent Supreme Court case to consider the

administrative search exception.207 In Patel, the Supreme Court considered the constitutionality of

a municipal ordinance that required hotel operators to record, maintain, and make available for

inspection by the police certain information about guests—including the guest’s name and address,

the number of people in the guest’s party, the length of stay, the rate charged, and the make, model,

and license plate number of the guest’s vehicle parked on the hotel property.208 The Supreme Court

first clarified that facial challenges under the Fourth Amendment are permissible.209 The Court

opined that “[s]earch regimes where no warrant is ever required may be reasonable where special

needs make the warrant and probable-cause requirement impracticable, and where the primary

purpose of the searches is distinguishable from the general interest in crime control.”210 However,

the Court held that the Los Angeles ordinance was facially invalid under the Fourth Amendment

because it lacked a mechanism for pre-compliance review.211

        Without an opportunity for pre-compliance review, the Court reasoned that “the ordinance

creates an intolerable risk that searches authorized by it will exceed statutory limits, or be used as




        206
              Id.

        207
              Patel, 135 S.Ct. at 2448.

        208
              Id.

          209
              Id. at 2449. However, “claims for facial relief under the Fourth Amendment are unlikely to succeed when
there is substantial ambiguity as to what conduct a statute authorizes.” Id. at 2450.

        210
              Id. at 2452 (internal quotation marks, alterations, and citations omitted).

        211
              Id. at 2451.


                                                            36
a pretext to harass hotel operators and their guests.”212 The Court emphasized that hotel owners

need only be afforded an opportunity for review, and actual review could be reserved for “those

rare instances where a hotel operator objects to turning over the registry.”213 The Court found that

such searches authorized by the ordinance would be constitutional if they were performed pursuant

to an administrative subpoena.214 The Court reasoned that if an administrative subpoena were

issued the hotel operator could move to quash such a subpoena before the records sought were

searched; and “a neutral decisionmaker, including an administrative law judge, would then review

the subpoenaed party’s objection before deciding whether the subpoena is enforceable.”215

       Here, Plaintiff challenges the monthly reporting requirements that were imposed on short-

term rental platforms under City Code § 26-620 when it was enacted in 2016. However, the 2019

amendments to the STR Ordinances appear to have removed these requirements. In this action,

Plaintiff seeks only declaratory and injunctive relief.216 She does not request monetary damages

for any alleged prior violations of her Fourth Amendment rights. Accordingly, Plaintiff’s Fourth

Amendment claim appears to be moot. Nevertheless, short of dismissing the Fourth Amendment




       212
             Id. at 2452–53.

       213
             Id. at 2453.

       214
             Id.

       215
             Id.

       216
             Rec. Doc. 3 at 18.


                                                37
claim, the Court will grant Plaintiff leave to amend the complaint to allege a Fourth Amendment

claim under the Amended STR Ordinances, if possible.

        4.          Fourteenth Amendment Claim

        Regarding Plaintiff’s Fourteenth Amendment claims, the City asserts that Plaintiff failed

to articulate with particularity how the STR Ordinances deny Plaintiff the rights to rent and

advertise her residential property, as afforded to other similarly situated homeowners.217 The City

argues that Plaintiff’s property has not been treated differently from other similarly situated

properties in its zoning classification, as all residential property is subject to the City’s short term

rental ordinances.218 Thus, the City contends the STR Ordinances do not violate the Fourteenth

Amendment because Plaintiff was afforded equal protection and due process.219

        Plaintiff contends that the following allegations in the Complaint support her equal

protection and due process claims: (1) the City demanded to inspect her house without probable

cause to believe that a violation had occurred; (2) the City revoked her license without cause; (3)

the City declared her subsequently-issued license expired less than a year after the City issued it;

and (4) the City refused to issue Plaintiff another STR license. 220 According to Plaintiff, the City

“held an administrative hearing––presided-over by its own employee––who assessed thousands of

dollars of fines against Plaintiff, which Plaintiff was required to pay in order to appeal

suspensively.”221 Unless the City does the same to other similarly-situated license holders, Plaintiff



        217
              Rec. Doc. 13-1 at 15.

        218
              Id. at 16.

        219
              Id.

        220
              Rec. Doc. 15 at 21.

        221
              Id. at 22.


                                                  38
asserts that these factual allegations are sufficient to show equal protection as well as due process

violations.222

                     a.      Due Process

         Pursuant to the Due Process Clause of the Fourteenth Amendment, no state shall “deprive

any person of life, liberty, or property, without due process of law”223 “The due process clause

protects against arbitrary deprivation of both property and liberty interests.”224 To establish a

procedural due process claim, Plaintiff must show (1) that she was deprived of a life, liberty, or

property interest protected by the Fourteenth Amendment, and (2) that the administrative

procedures attendant to the deprivation did not satisfy the constitutional requirements of

procedural due process.225

         First, the Court considers whether Plaintiff has alleged a deprivation of a liberty or property

interest protected by the Fourteenth Amendment.226 Both the Supreme Court and the Fifth Circuit

have recognized that licenses “qualify as property interests for purposes of procedural due

process.”227 “This is because, once issued, ‘a license may become essential in pursuit of a




         222
               Id.

         223
               U.S. Const. amend. XIV.

         224
               Wells v. Doland, 711 F.2d 670, 675 (5th Cir. 1983).
         225
             Welch v. Thompson, 20 F.3d 636, 639 (5th Cir. 1994) (“We analyze procedural due process questions
using a two-step inquiry: First, we determine whether the state has deprived a person of a liberty or property interest;
if there has been such a deprivation, we must determine whether the procedures relative to that deprivation were
constitutionally sufficient.”).

         226
             Blackburn v. City of Marshall, 42 F.3d 925, 935 (5th Cir. 1995) (“In a section 1983 cause of action
asserting a due process violation, a plaintiff must first identify a life, liberty, or property interest protected by the
Fourteenth Amendment. . . .”).

         227
            Bowlby v. City of Aberdeen, 681 F.3d 215, 220 (5th Cir. 2012) (quoting Wells Fargo Armored Serv. Corp.
v. Ga. Pub. Serv. Comm’n, 547 F.2d 938, 941 (5th Cir. 1977)). See also Bell v. Burson, 402 U.S. 535, 539 (1971).


                                                           39
livelihood.’”228 “Because permits and licenses relate to the maintenance of a person’s livelihood,

‘[s]uspension of issued licenses . . . involves state action that adjudicates important interests of the

licensees.’”229 “Therefore, once issued, a license or permit cannot be taken away by the State

without due process.”230 Here, Plaintiff alleges that the City issued an STR License to Plaintiff,

thereby allowing Plaintiff to operate a short-term rental business. Plaintiff had a property interest

in the STR License, and the question is how much process was due––what procedural safeguards

are necessary––before Plaintiff’s property interest in the STR License could be terminated.

         “Procedural due process imposes constraints on governmental decisions which deprive

individuals of ‘liberty’ or ‘property’ interests within the meaning of the Due Process Clause of the

Fifth or Fourteenth Amendment.”231 The Supreme Court has observed that “‘[d]ue process is

flexible and calls for such procedural protections as the particular situation demands.’” 232 In

Mathews v. Eldridge, the Supreme Court prescribed the method by which courts determine

whether certain administrative procedures satisfy the constitutional requirements of procedural due

process.233 Specifically, the Supreme Court held that due process generally requires balancing

three discrete factors: (1) the private interests at stake, (2) the probable value of additional

procedural safeguards, and (3) the government’s interests, including the increased costs of

additional procedures.234


         228
               Id. (quoting Bell, 402 U.S. at 539).

         229
               Id. (quoting Bell, 402 U.S. at 539).

         230
               Id. (citing Bell, 402 U.S. at 539).

         231
               Mathews v. Eldridge, 424 U.S. 319, 332 (1976).

         232
               Id. at 334 (quoting Morrissey v. Brewer, 408 U.S. 471, 481 (1972)).

         233
               Id.
         234
            Id. at 334–35 (“[O]ur prior decisions indicate that identification of the specific dictates of due process
generally requires consideration of three distinct factors: first, the private interest that will be affected by the official

                                                            40
         The Fifth Circuit’s opinion in Bowlby v. City of Aberdeen is instructive here.235 There, the

plaintiff was issued permits by the Aberdeen Planning and Zoning Board to operate a “Sno Cone”

hut inside the city limits.236 Two months later, the Board met and decided to revoke the permits it

had issued to the plaintiff, without informing the plaintiff of the meeting or that the Board would

be reviewing her permits.237 The district court granted a Rule 12(b)(6) motion dismissing the

plaintiff’s procedural due process claim, and the plaintiff appealed.238 The Fifth Circuit determined

that because the plaintiff “was due predeprivation process, she suffered a due process injury when

the City revoked her business permits, notwithstanding the fact that they may have been reinstated

at some later date had she appealed the Board’s decision.”239 The appellate court emphasized that

“no later hearing and no damage award can undo the fact that the arbitrary taking that was subject

to the right of procedural due process has already occurred” because “[a] due process injury is []

complete at the time process is denied.”240 Applying the Mathews factors, the Fifth Circuit found:

(1) the plaintiff had a private interest in her ability to operate her business; (2) the city had not

provided “any process prior to revoking [the] permits, which increase[d] the risk of an erroneous

deprivation[,]” thereby proving that “any procedural safeguards would [have been] highly




action; second, the risk of an erroneous deprivation of such interest through the procedures used, and the probable
value, if any, of additional or substitute procedural safeguards; and finally, the Government's interest, including the
function involved and the fiscal and administrative burdens that the additional or substitute procedural requirement
would entail.”).

         235
               Bowlby, 681 F.3d at 215.

         236
               Id. at 218.

         237
               Id.

         238
               Id.

         239
               Id. at 222.

         240
               Id.


                                                          41
valuable;” and (3) “providing some sort of predeprivation procedure would [not have been] overly

burdensome.”241 Therefore, the Fifth Circuit reversed the district court’s dismissal of the

procedural due process claim.242

       It is difficult to glean the basis for Plaintiff’s procedural due process claim from the

allegations in the Amended Complaint. In the Amended Complaint, Plaintiff alleges that she was

provided with the opportunity for a hearing on July 17, 2019. According to the Amended

Complaint, during the hearing:

       Plaintiff explained that her re-issued license was not due to expire until August,
       2019. Plaintiff further explained that she had nevertheless applied, three times,
       between April and July, 2019, to renew the license, but was told by the Department
       that she could not. The Department said that was because the Assessor had her
       property listed in his records as a condo, as described in Paragraph 25, above, and
       her homestead exemption was for the half she lived in, not the half she sought the
       license for. Plaintiff stated at the hearing that she had brought signed, sealed,
       numbered, original documents to the Department showing that the condominium
       regime on her house was no longer in effect, and she had done so even though the
       records of the Orleans Notarial Archives, where such documents are filed, are
       publicly available online. When asked why the Department had not consulted or
       considered these records, the Department’s supervisor of enforcement replied
       “because that is not in my job description.”
       At the hearing described in the previous paragraph, the hearing officer employed
       by the City assessed thousands of dollars of fines against Plaintiff, and other
       penalties, including refusal to grant her any future short term rental license, without
       review by a neutral authority. The City’s procedures as described above deny
       Plaintiff’s due process rights and the penalties deny her equal protection under the
       Fourteenth Amendment to the United States Constitution.243

       In the instant motion, Plaintiff asserts that the City demanded to inspect her house without

probable cause to believe that a violation had occurred.244 However, this argument appears to relate



       241
             Id. at 221.

       242
             Id. at 226.

       243
             Rec. Doc. 3 at 17–18.

       244
             Rec. Doc. 15 at 21.


                                                 42
to Plaintiff’s Fourth Amendment claim. Additionally, in the Amended Complaint, Plaintiff alleges

that she “allowed” the City’s inspector to inspect her rental home.245

        Plaintiff also asserts that the City revoked her license without cause, declared her

subsequently-issued license expired less than a year after the City issued it, and refused to issue

Plaintiff another STR license.246 It is unclear to the Court whether Plaintiff is alleging that she was

denied pre-deprivation process. In the Amended Complaint, Plaintiff alleges that the City held a

hearing on July 17, 2019, providing Plaintiff with notice and an opportunity to be heard. Plaintiff

has not explained how this hearing was constitutionally deficient. Accordingly, the Court finds

that Plaintiff has not pleaded adequate facts to support her due process claim. Nevertheless, the

Court recognizes that a motion to dismiss for failure to state a claim is “viewed with disfavor and

is rarely granted.”247 Short of granting a motion to dismiss, the Court may grant Plaintiff leave to

amend the complaint.248 Accordingly, at this time, the Court will deny the City’s motion to the

extent it seeks dismissal of Plaintiff’s due process claim, and grant Plaintiff leave to amend the

complaint to address these deficiencies, if possible.

                    b.       Equal Protection

        “The Equal Protection Clause of the Fourteenth Amendment commands that no State shall

‘deny to any person within its jurisdiction the equal protection of the laws,’ which is essentially a

direction that all persons similarly situated should be treated alike.”249 To establish an equal


        245
              Rec. Doc. 3 at 9.

        246
              Rec. Doc. 15 at 21.

        247
              Kaiser Aluminum, 677 F.2d at 1050.
        248
             See Carroll v. Fort James Corp., 470 F.3d 1171, 1175 (5th Cir. 2006) (quoting Dussouy v. Gulf Coast
Inv. Corp., 660 F.2d 594, 597–98 (5th Cir. 1981)).

        249
              City of Cleburne v. Cleburne Living Ctr., Inc., 473 U.S. 432, 439 (1985).


                                                          43
protection claim, a plaintiff must first show that “two or more classifications of similarly situated

persons were treated differently” under the statute.250 “Once that threshold element is established,

the court then determines the appropriate level of scrutiny to apply.”251 “Strict scrutiny is required

if the legislative classification operates to the disadvantage of some suspect class or impinges upon

a fundamental right explicitly or implicitly protected by the Constitution.”252 “If neither a suspect

class nor a fundamental right is implicated, the classification need only bear a rational relation to

a legitimate governmental purpose.”253

        In the Amended Complaint, Plaintiff alleges that “[t]he ordinances deny to Plaintiff the

rights to rent and advertise her residential property that the ordinances afford to other, similarly

situated homeowners.”254 Plaintiff has failed to identify any instances where people similarly

situated were treated differently. Therefore, Plaintiff has not alleged any facts to support an equal

protection claim. As discussed above, short of granting a motion to dismiss, the Court may grant

Plaintiff leave to amend the complaint.255 Accordingly, the Court will deny the City’s motion to

the extent it seeks dismissal of Plaintiff’s equal protection claim at this time, and grant Plaintiff

leave to amend the complaint to address these deficiencies, if possible.




        250
            Duarte v. City of Lewisville, 858 F.3d 348, 353 (5th Cir. 2017) (citing Gallegos–Hernandez v. United
States, 688 F.3d 190, 195 (5th Cir. 2012); Stefanoff v. Hays Cty., 154 F.3d 523, 525–26 (5th Cir. 1998)).

        251
              Id.

        252
              Id. at 353–54 (quoting Richard v. Hinson, 70 F.3d 415, 417 (5th Cir. 1995)).

        253
              Id. at 354 (citing Richard, 70 F.3d at 417).

        254
              Rec. Doc. 3 at 16.

        255
              Carroll, 470 F.3d at 1175.


                                                             44
                                          V. Conclusion

        For the reasons discussed above, Plaintiff’s claim that the City threatens to discontinue

electric service to Plaintiff’s home and place liens on her property is not ripe for judicial review

because any decision to take the property is not final. Accordingly, this claim is dismissed without

prejudice pursuant to Federal Rule of Civil Procedure 12(b)(1). Furthermore, to the extent Plaintiff

is requesting leave of Court to amend the Complaint to allege a takings claim regarding the

“taking” of her STR license, the Court denies Plaintiff’s request to amend because the STR license

is a privilege, not a right.

        Accepting the allegations in the Complaint as true, the Court finds that Plaintiff has stated

an excessive-fines claim against the City, and the Court will not reach the fact-specific

proportionality evaluation at the motion to dismiss stage. Plaintiff has also alleged facts to show

that the STR Ordinances are a “prior restraint” as opposed to a “subsequent punishment” that

penalizes past speech. Accordingly, Plaintiff has stated a First Amendment claim against the City.

        Plaintiff’s Fourth Amendment claim appears to be moot because the provisions about

which Plaintiff complains were removed from the Amended STR Ordinances. Nevertheless, short

of dismissing the Fourth Amendment claim, the Court will grant Plaintiff leave to amend the

complaint to allege a Fourth Amendment claim under the Amended STR Ordinances, if possible.

        Regarding Plaintiff’s Fourteenth Amendment claims, Plaintiff has not pleaded adequate

facts to support her due process or equal protection claims. Nevertheless, short of granting the




                                                 45
motion to dismiss, the Court will grant Plaintiff leave to amend the complaint to address the

deficiencies noted above, if possible.

       Accordingly,

       IT IS HEREBY ORDERED that the City’s “Motion to Dismiss for Lack of Subject

Matter Jurisdiction under Fed. R. Civ. P. 12(b)(1) and for Failure to State a Claim upon which

Relief can be Granted under Fed. R. Civ. P. 12(b)(6)”256 is GRANTED IN PART AND DENIED

IN PART.

       IT IS FURTHER ORDERED that the motion is GRANTED to the extent it seeks

dismissal of Plaintiff’s Fifth Amendment claims. Plaintiff’s Fifth Amendment claims are

DISMISSED WITHOUT PREJUDICE pursuant to Federal Rule of Civil Procedure 12(b)(1).

The motion is DENIED in all other respects.

       IT IS FURTHER ORDERED that Plaintiff is granted leave to amend the complaint,

within fourteen days of this Order, to address the deficiencies noted herein, if possible.

       NEW ORLEANS, LOUISIANA, this _____
                                     30th day of March, 2020.



                                                      __________________________________
                                                      NANNETTE JOLIVETTE BROWN
                                                      CHIEF JUDGE
                                                      UNITED STATES DISTRICT COURT




       256
             Rec. Doc. 13.


                                                 46
